
	

113 HR 212 IH: To permit members of the House of Representatives to donate used computer equipment to public elementary and secondary schools designated by the members.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 212
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To permit members of the House of Representatives to
		  donate used computer equipment to public elementary and secondary schools
		  designated by the members.
	
	
		1.Permitting members of the
			 house of representatives to donate used computer equipment to public
			 schools
			(a)In
			 GeneralSection 104(a)(3) of the Legislative Branch
			 Appropriations Act, 1987 (as incorporated by reference in section 101(j) of
			 Public Law 99–500 and Public Law 99–591) (2 U.S.C. 117e(3)) is amended to read
			 as follows:
				
					(3)(A)At the request of a
				member of the House of Representatives, in the case of equipment consisting of
				computers and related peripheral tools previously used by the member, the Clerk
				may donate the equipment to a public elementary or secondary school (as defined
				in section 9101 of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 7801)) without regard to whether the donation meets the requirements of
				the second sentence of paragraph (2).
						(B)At the request of the member who
				previously used the equipment, if the Clerk donates equipment under this
				paragraph, the Clerk shall donate the equipment to a school designated by the
				member.
						.
			(b)Effective
			 DateThe amendments made by subsection (a) shall take effect June
			 1, 2013.
			
